UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1593



ABDUL AZIZ KHAN; HINA PARVEEN; ABDUL MAJEED
KHAN; MUHAMMAD FAREED KHAN; NIDA PERVEEN;
ZAHIDA PERVEEN,

                                                         Petitioners,

          versus


JOHN ASHCROFT, Attorney General of the United
States,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-512-383; A79-512-388; A-79-512-387; A79-512-386; A79-
512-385; A79-512-384)


Submitted:   November 19, 2004         Decided:     December 29, 2004


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John E. Gallagher, Catonsville, Maryland, for Petitioners. Peter
D. Keisler, Assistant Attorney General, James A. Hunolt, Senior
Litigation Counsel, M. Jocelyn Lopez Wright, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:
          Abdul Aziz Khan (“Khan”) and his wife, Zahida Perveen,

and their four children, Nida and Hina Perveen and Abdul Majeed and

Muhammad Fareed Khan, natives and citizens of Pakistan, petition

for review of the Board of Immigration Appeals’ (“Board”) order

affirming,   without   opinion,   the     immigration   judge’s   decision

denying asylum and withholding of removal and denying relief under

the Convention Against Torture.       For the reasons discussed below,

we deny the petition for review.*

          The decision to grant or deny asylum relief is conclusive

“unless manifestly contrary to the law and an abuse of discretion.”

8 U.S.C. § 1252(b)(4)(D) (2000).      We have reviewed the immigration

judge’s decision and the administrative record and find the record

supports the conclusion Khan failed to establish past persecution

or a well founded fear of persecution.        See 8 C.F.R. § 1208.13(a)

(2004) (stating that the burden of proof is on the alien to

establish his eligibility for asylum); INS v. Elias-Zacarias, 502

U.S. 478, 483 (1992).     Because the decision in this case is not

manifestly contrary to law, we cannot grant the relief Khan and his

family seek.

          Accordingly,    we   deny   the   petition    for   review.   We

dispense with oral argument because the facts and legal contentions




     *
      The Petitioners do not challenge the immigration judge’s
denial of the applications for withholding of removal and relief
under the Convention Against Torture.

                                  - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 3 -